--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDMENT NO. 1
TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
18, 2012 among ASSISTED LIVING CONCEPTS, INC., a Nevada corporation (the
“Borrower”), the Lenders currently party to the Credit Agreement referred to
below, and U.S. Bank National Association, as Administrative Agent and
Collateral Agent, Swingline Lender and L/C Issuer.
 
RECITALS:
 
The parties hereto are parties to that certain Credit Agreement dated as of
February 18, 2011 (the “Credit Agreement”) among the Borrower, the lenders party
thereto (collectively, the “Lenders”; individually, a “Lender”), and U.S. Bank
National Association, in its separate capacities as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and as Swingline Lender
(in such capacity, the “Swingline Lender”), and L/C Issuer (in such capacity,
the “LC Issuer”).
 
The Borrower has informed the Administrative Agent that it wishes to acquire 12
senior living facilities that are currently operated by the Borrower under two
separate lease agreements with Ventas Realty, Limited Partnership and its
general partner Ventas, Inc. and MLD Delaware Trust for a total cash purchase
price of up to $100,000,000 (the “Ventas Acquisition”), funded in part by a
Revolving Loan under the Credit Agreement.  The Ventas Acquisition would cause
the Borrower to exceed the limitation on Consolidated Growth Capital
Expenditures set forth in section 8.16 of the Credit Agreement, and if the
Ventas Acquisition were treated as an Investment it would not be permitted under
Section 8.3 of the Credit Agreement.  Accordingly, the Borrower cannot enter
into the Ventas Acquisition without the consent of the Required
Lenders.  Therefore, in order to permit the Ventas Acquisition, certain consents
and amendments are required under the Credit Agreement as provided in this
Amendment.  The Administrative Agent and the Lenders have agreed to such
consents and amendments, subject to all of the terms and conditions hereof.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
Definitions.  All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.
 
Amendments to Credit Agreement.  Upon satisfaction of the conditions set forth
herein, the Credit Agreement shall be amended, effective as of the date of this
Amendment, as follows:
 
All references to the Credit Agreement in the Credit Agreement and in any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.
 
Section 8.16 of the Credit Agreement is amended and restated in its entirety as
follows:
 
Section 8.16  Capital Expenditures.  The aggregate amount of all Consolidated
Growth Capital Expenditures in any Fiscal Year shall not exceed (i) $15,000,000
for the period from May 18, 2012 through December 31, 2012 (not including cash
consideration of up to $100,000,000 paid by the Borrower for the Ventas
Acquisition), and (ii) $35,000,000 for each Fiscal Year thereafter beginning
with the Fiscal Year ending December 31, 2013; provided, however, that any
portion of such amount that remains unused for Consolidated Growth Capital
Expenditures at the end of any Fiscal Year may be carried over and used for
Consolidated Growth Capital Expenditures in the following Fiscal Year; and
provided, further, that the cumulative unused amounts may be carried over into
successive Fiscal Years, but the total unused amount carried over from any
Fiscal Year to the next for Consolidated Growth Capital Expenditures may not
exceed $35,000,000.
 
 
1

--------------------------------------------------------------------------------

 
 
The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement is
amended by inserting an additional sentence at the end of such definition
reading as follows: “Notwithstanding the foregoing, the Applicable Margin shall
equal the percentage set forth in the appropriate column opposite Level II in
the table above, effective immediately upon the closing of the Ventas
Acquisition until the next date of determination as provided above.”
 
A new definition of “Ventas Acquisition” is inserted in the appropriate
alphabetical order in Section 1.1 of the Credit Agreement reading as follows:
 
“Ventas Acquisition” means the acquisition by the Borrower of twelve (12) senior
living facilities from Ventas Realty, Limited Partnership and Ventas, Inc. and
MLD Delaware Trust for a total cash purchase price of up to $100,000,000.
 
Consent.  Subject to all of the terms and conditions of this Amendment, the
Required Lenders and the Administrative Agent hereby consent to the Ventas
Acquisition and the Revolving Loan drawn by the Borrower to pay a portion of the
purchase price for the Ventas Acquisition notwithstanding any term in the Credit
Agreement to the contrary.
 
Conditions.  Notwithstanding the foregoing, this Amendment shall not become
effective unless and until (i) it has been executed and delivered by the
Borrower, the Required Lenders and the Administrative Agent, and acknowledged
and agreed to by all of the Guarantors, and (ii) the Borrower shall have paid to
the Administrative Agent for the account of each Lender that signs this
Amendment (each a “Consenting Lender”) an amendment fee equal to 0.25% of the
Revolving Credit Commitment of such Consenting Lender.
 
Representations and Warranties.  The Borrower repeats and reaffirms the
representations and warranties set forth in Article IV of the Credit
Agreement.  The Borrower also represents and warrants that the execution,
delivery and performance of this Amendment are within the corporate powers of
the Borrower, have been duly authorized by all necessary corporate action and do
not and will not:  (i) require any consent or approval of the shareholders of
the Borrower which has not been obtained; (ii) violate any provision of the
articles of incorporation or bylaws of the Borrower or of any law, regulation,
order, or judgment presently in effect having applicability to the Borrower or
any Affiliate of the Borrower; (iii) require the consent or approval of, or
filing or registration with, any governmental body, agency or authority; or (iv)
result in any breach of or constitute a default under, or result in the
imposition of any lien, charge or encumbrance upon any property of the Borrower
or any Affiliate of the Borrower pursuant to, any indenture or other agreement
or instrument under which the Borrower or any such Affiliate is a party or by
which it or its properties may be bound or affected.  This Amendment constitutes
the legal, valid and binding obligation of the Borrower enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy or similar laws affecting the enforceability of creditors’ rights
generally.
 
Confirmation of Agreements.  Except as expressly provided above, the Credit
Agreement, and all of the Loan Documents shall remain in full force and effect,
and this Amendment shall not release, discharge or satisfy any present or future
debts, obligations or liabilities to the Lenders of the Borrower or of any
Guarantor or other person or entity liable for payment or performance of any of
such debts, obligations or liabilities of the Borrower, or any security
interest, mortgage lien or other collateral or security for any of such debts,
obligations or liabilities of the Borrower or such Guarantors, or other persons
or entities, or waive any default, and the Lenders expressly reserve all of
their rights and remedies with respect to the Borrower and all such Guarantors
or other persons or entities, and all such security interests, mortgage liens
and other collateral and security.  This is an amendment and not a novation.
 
 
2

--------------------------------------------------------------------------------

 
 
Miscellaneous.  The Borrower shall be responsible for the payment of all fees
and out-of-pocket disbursements incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration and
enforcement of this Amendment and including without limitation the reasonable
fees and disbursements of counsel for the Administrative Agent, whether or not
any transaction contemplated by this Amendment is consummated.  The provisions
of this Amendment shall inure to the benefit of and be binding upon any
successor to any of the parties hereto.  All agreements, representations and
warranties made herein shall survive the execution of this Amendment.  This
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin.  This Amendment may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.  This Amendment is solely for the benefit of the
parties hereto and their permitted successors and assigns.  No other person or
entity shall have any rights under, or because of the existence of, this
Amendment.
 
[2 signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 

 
ASSISTED LIVING CONCEPTS, INC.
         
By:
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 


Agreed to as of the date first above written:



 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Administrative Agent,
Swingline Lender and L/C Issuer
      By:      
Name:
 
Title:
      COMPASS BANK       By:      
Name:
  Title:       FIRSTMERIT BANK, N.A.       By:      
Name:
  Title:       BMO HARRIS BANK N.A.  
 
  By:       Name:   Title:       RBS CITIZENS, N.A.       By:       Name:  
Title:

 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS
 
Each of the undersigned Guarantors hereby consents to the foregoing Amendment
No. 1 to Credit Agreement and agrees that the Guaranty and Security Agreement
dated as of February 18, 2011, and all related Loan Documents to which such
Guarantor is a party, shall remain in full force and effect after giving effect
to the foregoing Amendment.
 
Dated as of the date first above written.
 

 
ALC REAL ESTATE, LLC
   
ALC PROPERTIES II, INC.
   
TEXAS ALC II, INC.
           
By:
     
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------